
	
		II
		111th CONGRESS
		2d Session
		S. 3006
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 9
			 (legislative day, February 8), 2010
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Employee Retirement Income
		  Security Act of 1974 and the Internal Revenue Code of 1986 to allow
		  multiemployer plans to amortize losses from certain fraudulent investment
		  schemes over a 40-year period.
	
	
		1.Amortization of losses from qualified
			 fraudulent investment schemes
			(a)Amendment to ERISASection 304(b) of the
			 Employee Retirement Income Security Act of
			 1974 is amended by adding at the end the following new
			 paragraph:
				
					(8)Amortization of losses from qualified
				fraudulent investment schemes
						(A)Plan sponsor electionNotwithstanding any other provision of this
				subsection, the plan sponsor of a multiemployer plan may elect to charge the
				total amount of the net investment losses (if any) which are incurred in either
				or both of the first two plan years ending after August 31, 2008, and which are
				attributable to losses from qualified fraudulent investment schemes as an item
				separate from other experience losses, to be amortized in equal annual
				installments (until fully amortized) over a period of 40 plan years.
						(B)Losses from qualified fraudulent investment
				schemesFor purposes of this
				paragraph, the determination as to whether losses are from qualified fraudulent
				investment schemes shall be determined under rules prescribed by the Secretary
				that are substantially similar to the rules prescribed by the Secretary for
				purposes of determining whether a loss from such an arrangement is a theft loss
				for purposes of section 165 of the Internal Revenue Code of
				1986.
						.
			(b)Amendment to internal revenue code of
			 1986Section 431(b) of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(8)Amortization of losses from qualified
				fraudulent investment schemes
						(A)Plan sponsor electionNotwithstanding any other provision of this
				subsection, the plan sponsor of a multiemployer plan may elect to charge the
				total amount of the net investment losses (if any) which are incurred in either
				or both of the first two plan years ending after August 31, 2008, and which are
				attributable to losses from qualified fraudulent investment schemes as an item
				separate from other experience losses, to be amortized in equal annual
				installments (until fully amortized) over a period of 40 plan years.
						(B)Losses from qualified fraudulent investment
				schemesFor purposes of this
				paragraph, the determination as to whether losses are from qualified fraudulent
				investment schemes shall be determined under rules prescribed by the Secretary
				that are substantially similar to the rules prescribed by the Secretary for
				purposes of determining whether a loss from such an arrangement is a theft loss
				for purposes of section 165 of the Internal Revenue Code of
				1986.
						.
			(c)Effective
			 dateThe amendments made by
			 this section shall take effect as of the first day of the first plan year
			 beginning after August 31, 2008, except that any election a plan makes pursuant
			 to this section that affects the plan's funding standard account for the first
			 plan year beginning after August 31, 2008, shall be disregarded for purposes of
			 applying the provisions of section 305 of the Employee Retirement Income
			 Security Act of 1974 and section 432 of the Internal Revenue Code of 1986 to
			 such plan year.
			
